Opinion by
Mr. Justice Sutton.
The parties will be referred to as they appeared in the trial court where Rose was plaintiff and Bourne defendant.
Rose as assignee of two electrical supplies’ claims, which with interest totalled $7048.52, brought suit against Bourne to recover said sum plus costs. Bourne contends that the alleged accounts receivable were not properly identified according to the requirements of C.R.S. ’53, 153-1-3; that one of the accounts though offered in evidence was not thereafter admitted; that the two assignments were objectionable because of alleged failure to properly show the authority of the corporate agents who actually executed them; and, that one of the assignments was merely hearsay evidence.
From the record it appears that the reporter’s transcript was not lodged in the trial court in apt time. The trial judge twice refused to approve it. No explanation is made as to how it came to be included in the record on error in this court, and we cannot consider it for the purposes of this review.
We have however considered the matters in dispute as orally argued in this court and as they appear in the respective briefs of the parties and find Bourne’s position to be without merit.
The judgment is affirmed.
Mr. Justice Frantz and Mr. Justice McWilliams concur.